ORDER

Based upon the application of the Director of the Office of Lawyers Professional Responsibility, pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and upon evidence that respondent, Jeanne Therese Chacon, cannot be found in the state or served personally with the petition for disciplinary action,
IT IS HEREBY ORDERED that respondent, Jeanne Therese Chacon, is suspended from the practice of law. Respondent has one year from the date of filing of this order to move for vacating of the order for suspension and for leave to answer the disciplinary petition.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice